In re Wiley, Marvin; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Terrebonne, 32nd Judicial District Court Div. C, Nos. 331-135, 312-770; to the Court of Appeal, First Circuit, No. 2008 KW 1471.
Relator represents that the district court has failed to act timely on a successive writ application/motion to quash filed more than 90 days ago. If relator’s representation is correct, the district court is ordered to consider and act on the application/motion. If relator’s representation is incorrect, the district court is ordered to accept, file and act upon the pleading which is herewith transferred to the district court. The district court is ordered to provide this Court with a copy of its judgment.